        Case 2:17-cv-00426-DCN Document 53 Filed 10/24/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  BETHANY MIKOLAS,
                                                  Case No. 2:17-cv-00426-DCN
         Plaintiff,
                                                  ORDER OF DISMISSAL
         v.

  UNIVERSITY OF IDAHO, a public
  university,

         Defendant.


       Based upon the Stipulation of Dismissal filed by the parties in the instant case (Dkt.

52),

       IT IS HEREBY ORDERED that:

   1. This action is DISMISSED WITH PREJUDICE and CLOSED.

   2. Each party will bear their own costs and attorney’s fees.


                                                  DATED: October 24, 2019


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




ORDER OF DISMISSAL - 1
